273 F.2d 617
Ernest B. LOPEZ, Appellant,v.Paul J. MADIGAN, Warden, United States Penitentiary, Alcatraz, California, Appellee.
No. 16601.
United States Court of Appeals Ninth Circuit.
December 16, 1959.

Appeal from the United States District Court for the Northern District of California, Southern Division; Louis E. Goodman, Judge.
Ernest B. Lopez, in pro. per.
Lynn J. Gillard, U. S. Atty., John Kaplan, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before BONE, POPE and HAMLEY, Circuit Judges.
PER CURIAM.


1
The facts found by the trial judge in this case appear to be amply supported by the evidence, and his legal analysis of the problem is sound and justifies his conclusions as to applicable law.


2
On the grounds and for the reasons stated in its opinion, Lopez v. Madigan, D.C., 179 F.Supp. 742, the judgment of the lower court is affirmed.